Citation Nr: 1444693	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-32 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (DM), to include as due to exposure to herbicides. 

2.  Entitlement to service connection for peripheral arterial disease, claimed as a bilateral leg disorder, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for a dental condition, for purposes of dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION


The Veteran had active service from September 1960 to September 1963.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).   

The Veteran and his spouse presented testimony at a travel Board hearing held before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing is associated with the claims file.

The Board notes that these matters have previously been remanded in July 2011.  In October 2013, the Board dismissed these claims on the basis that the Veteran died in April 2013.  However, within a year of the Veteran's death, the appellant filed a claim to substitute into the pending claims, on the basis that she was the Veteran's wife based on common law marriage.  In response, in June 2014, the Cleveland RO approved the appellant's substitution claim and substituted the appellant as the claimant in the Veteran's appeal.  Therefore, the Board has jurisdiction to adjudicate these claims.
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Both the Virtual VA and VBMS contain additional outpatient treatment records from the Cincinnati VA Medical Center (VAMC).  
 

FINDINGS OF FACT

1. The Veteran was not exposed to herbicides during his service.

2. DM is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3. Peripheral arterial disease, claimed as a bilateral leg disorder, was not incurred in service; did not manifest within one year of separation from service; and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service, or was caused or aggravated by a service-connected disability; the Veteran is not currently service-connected for DM.

4. The Veteran does not have a dental disability resulting from trauma, and there is no longer a case or controversy as to the issue of service connection for a dental disability for the purposes of outpatient treatment.


CONCLUSIONS OF LAW

1. The criteria for service connection for DM, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2013).

2. The criteria for service connection for peripheral arterial disease, claimed as a bilateral leg disorder, to include as secondary to DM, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2013).

3. The issue in controversy with regard to entitlement to service connection for a dental condition, for purposes of dental treatment, is dismissed.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial decision of the agency of original jurisdiction (AOJ) on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, an October 2007 letter, sent prior to the initial unfavorable decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, these letters advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Furthermore, an August 2009 letter advised the Veteran of the information and evidence necessary to substantiate his peripheral arterial disease as secondary to DM.  Although this letter came after the issuance of the March 2008 rating decision, there is no prejudice to the Veteran (or appellant) because this issue has been readjudicated in the June 2010 supplemental statement of the case.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs), post-service private and VA treatment records, and Social Security Administration (SSA) records have been obtained and considered, as have various statements submitted by the Veteran and his spouse.  The Veteran was also provided VA examinations and opinions in August 2009 and February 2013, addressing the peripheral artery and dental claims, that are adequate to address the claims.  In this regard, the clinicians who conducted these examinations and completed these opinions considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive opinions based on consideration of this evidence and the statements of the Veteran.  Therefore, the Board finds that these examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board notes that the Veteran has not been provided with a VA examination with regard to his DM claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's DM claim, the Board notes that although the Veteran has been diagnosed with DM, as explained below, there is no evidence of an in-service injury or event that may have caused the Veteran's DM.  Also, the evidence of record shows that the Veteran has not been exposed to an herbicide in service, or that his DM did not manifest during an applicable presumptive period.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, because the standards under McLendon are not met, the Board finds that an examination is not necessary to decide on the DM claim.     

As noted in the Introduction, the Board remanded the case to the AOJ in July 2011, to include arranging the Veteran to undergo various VA examinations.  In accordance with the Board's directives, the Veteran was provided opportunities to identify any additional records and the Veteran was afforded multiple VA examinations.  Therefore, the Board finds that the AOJ has substantially complied with the July 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In February 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the VLJ noted the issues on appeal, and encouraged the Veteran to submit additional evidence in support of his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claims decided herein.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, she will not be prejudiced as a result of the Board's proceeding to the merits of the claims adjudicated herein.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Certain diseases, to include DM, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. 
§ 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for Diabetes Mellitus

The appellant contends that service connection for DM should be warranted because, although the Veteran never served in Vietnam, he was exposed to herbicides when he used chemicals to remove weeds and foliage around the grave sites when he was maintaining the facilities during service.  See HT at 21.  

At the outset, the Board notes that service connection for DM is not warranted on a presumptive basis under 38 C.F.R. § 3.309(a) because even though DM is listed as a chronic disease, the records indicate that he was diagnosed with DM in January 2000, more than 30 years after service.  Therefore, because the Veteran was not diagnosed with DM within a year of separation from service, service connection is not warranted on a presumptive basis.

Alternatively, as stated before, service connection for DM as due to herbicide exposure can be established under 38 C.F.R. § 3.309(e), if the Veteran was exposed to an herbicide agent during active service.  Here, the Veteran argued that he was exposed to herbicides during his service when he was taking care of grave sites in Arlington Cemetery.  However, the record indicates that the Veteran was not exposed to herbicides.  In this respect, a June 2012 e-mail correspondence from Agent Orange mailbox states that a review of the Department of Defense documentation did not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at any location in Virginia or Arlington National Cemetery.

Moreover, a response on the Defense Personnel Records Information Retrieval System (DPRIS) indicates that the US Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Arlington Cemetery during the period May 1961 to May 1962.  

Additionally, a November 2012 statement from the US Army Medical Research Institute of Chemical Defense indicates that it has no information concerning possible chemical exposures at Arlington Cemetery or Fort Meyer.  

Finally, a February 2013 statement by the US Army Institute of Public Health states that the Veteran's allegations of herbicide exposure were not supported because his "tour of duty predates any continental U.S. field testing of Herbicide Orange as well as any documented shipment of this herbicide to the Vietnam Theatre of Operation."  As such, the statement concludes that "if any exposure occurred, it would have been very limited to non-existent." 

As a result, because the evidence overwhelmingly suggests that the Veteran has not been exposed to herbicides during his service, service connection cannot be established pursuant to 38 C.F.R. § 3.309(e).  

The Board further notes that service connection for DM is not warranted on a direct basis.  Although the Veteran has a diagnosis of DM, this was made more than 30 years after Veteran left service.  The Veteran's STRs are silent as to any complaints, diagnoses, or treatment for DM.  There is nothing in the record that suggests that the Veteran's DM is related to any event or incident in service.  Therefore, because there is no in-service event or incident, the second Shedden element is not met, and service connection for DM must be denied.

The Board acknowledges the Veteran's assertions that he was exposed to herbicides during his service.  However, there is no corroborating evidence in the record demonstrating that the Veteran has been exposed to herbicides.  On the contrary, official records outright contradict the Veteran's assertions.  As such, the Board finds the Veteran's statements not credible  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)] (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

Moreover, while the Veteran is competent to report exposure to a spraying agent during service, he is not competent, as a lay person, to conclude that this spraying agent was an herbicide, and to link his disorders to such in-service exposure.  Specifically, the question of causation in this case involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of the nature of the spraying agent cannot be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.  On the other hand, the Board gives a high probative value to the military records indicating that no herbicides were used in Arlington Cemetery during the time of the Veteran's service.  

In light of the above, the Board finds that service connection for DM is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.         

Service connection for Peripheral arterial disease, claimed as a bilateral leg disorder
The appellant contends that the Veteran suffered from peripheral vascular disease as a result of service.  During the Board hearing, the Veteran stated that he was in the United States Army Honor Guard, and, as major part of his duties of performing burials, he was on his feet all day long.  See Hearing Transcript (HT), p. 3.  He stated that he usually conducted about 8 funerals a day, and that standing for such a long period of time on his feet had a negative effect on his legs.  Id. at 4.  He also indicated that also in service, he did a free fall, during which the rope broke and he hit his leg, as a result of which it was put in a cast.  Id. at 5.  He said that this was not documented in the records.  He also added that he did a lot of physical training, such as running, in his army boots, which also affected his legs.  Id. at 7.

The Veteran's STRs are silent as to any diagnosis, complaint, or treatment of any injury or disease with regard to his feet or legs.  Although complaints have been reported in February 1961 with respect to his left foot and ankle, the radiographic report did not find any abnormalities.  Furthermore, although an August 1961 report shows that he complained about pain in his foot, there is no assessment as to the cause of the pain, except for a notation that he had a scar due to a glass cut.  The August 1963 separation examination noted no abnormalities except a ligament injury over the first metatarsal of the right foot.  There were no complaints, symptoms, treatment or diagnoses for any vein or artery conditions of his legs in service.

The record indicates that in May 1973, the Veteran suffered an accidental gunshot wound that severed his right femoral artery and necessitated a graft.  A May 1973 report by Dr. Palatchi reveals an impression of gunshot wounds to both thighs, with traumatic laceration of the right femoral artery.  After that, he had more vein graft surgeries on his legs to alleviate symptoms of arterial occlusion, cellulitis, and thrombophlebitis.  
During an August 2009 VA examination, the Veteran was diagnosed with moderate bilateral lower extremity peripheral artery disease.  The examiner concluded that it was reasonable that the Veteran's bilateral lower extremity peripheral artery disease was more likely than not secondary to DM.  The Board notes that the examiner incorrectly stated that the Veteran was service-connected for DM.  As rationale, the examiner referred to the existing medical literature, and concluded that in terms of the link between DM and peripheral artery disease, an individual with DM risk for developing peripheral artery disease was increased between two and four times because DM causes endothelial and smooth muscle cell dysfunction in peripheral arteries.  The examiner did not relate the Veteran's peripheral artery disease to any incident in service, but related it to the Veteran's DM.

A February 2013 VA Artery and Vein Conditions examination diagnosed the Veteran with peripheral vascular disease.  The examiner indicated that the Veteran has undergone right femoral arterioplasty with femoral vein replacement in May 1973, femoral popliteal artery graft with anastomosis in January 1976, and femoral-femoral bypass in April 1981.  The examiner also noted that there was a history of posttraumatic peripheral vascular disease due to gunshot wound bilateral thighs with laceration of the right femoral artery and vein and status post multiple peripheral vascular surgeries.

After an extensive review of the Veteran's history and examination, the examiner opined that the Veteran's current lower extremity peripheral vascular disease was less likely than not first manifested in service prior to the Veteran's service discharge in August 1963 since there was no nexus by which to link the two conditions.  As rationale, the examiner stated that there was nothing in the STRs to support a diagnosis of peripheral vascular disease.  He added that the Veteran's complaints of leg pains were vague and nonspecific, and were not consistent with any known condition.  Moreover, the Veteran's complaints of leg pain were not chronic and disabling because he has not sought medical care, made complaints of, was worked up for, was diagnosed with, or was treated for this condition at any time during his service.  Also, separation examination was negative for any vascular condition.  The one complaint of left foot pain during service also did not provide any basis for service connection because there was no diagnosis of any left foot condition in service, and the radiographs were normal.    

The examiner also stated that it was less likely than not that the Veteran's condition was due to his duties marching at funerals at Arlington Cemetery because the weight of the medical literature did not support a nexus between the duties of marching during funeral ceremonies and the development of peripheral vascular disease.  Finally, the examiner stated that it was less likely than not that the peripheral vascular disease has been chronic and continuous since service because there was a lack of chronicity of  complaints or medical care for about ten years from the end of service in 1963 until 1973. 

Instead, the February 2013 examiner opined that the Veteran's peripheral vascular disease was more likely than not a result of the traumatic vascular injury event in 1973, when he accidentally shot himself in the legs.

In light of the evidence above, the Board concludes that service connection for peripheral arterial disease, claimed as a bilateral leg disorder, is not warranted.  This is so because even though the Veteran has the diagnosis of peripheral artery disease, there is no evidence of an in-service event or injury to the Veteran's legs.  Furthermore, neither the August 2009, nor the February 2013 VA examiner related the Veteran's disability to an in-service injury or event.  In fact, while the August 2009 examiner stated that the Veteran's disability is more likely related to his DM, the February 2013 VA examiner stated that the Veteran's peripheral artery disease is more likely related to his shooting of his legs.  As such, because the second and third Shedden elements are not met, service connection cannot be established on a direct basis.
The Board notes that service connection for peripheral artery disease cannot be established on a secondary basis either.  The appellant argues that the Veteran's condition was a result of his DM.  Moreover, the August 2009 VA examiner states that the Veteran's peripheral artery disease is more likely related to his DM.  However, to warrant service connection on a secondary basis, the current disability must be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  In this case, service connection on a secondary basis cannot be established because the Veteran's DM is not service-connected.  As such, the requirements of 38 C.F.R. § 3.310 are not met.

Third, the Board notes that arteriosclerosis is listed as a chronic disease that is subject to presumptive service connection under 38 C.F.R. § 3.309(a).  In this case, however, the record indicates that the Veteran has been diagnosed with peripheral artery disease earliest in 1975, approximately 12 years after separation from service.  As such, because the disease did not manifest to a compensable degree within a year of separation from service, service connection cannot be established on a presumptive basis either.  See 38 C.F.R. § 3.307. 

In reaching this conclusion, the Board has taken into account Veteran's and the appellants statements.  The Board notes that the Veteran and the appellant are competent to provide testimony concerning factual matters of which they have firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, lay evidence is not always competent evidence of a diagnosis or nexus, particularly where complex medical questions or the interpretation of objective medical tests are involved.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Here, the Veteran (and appellant)  is competent to recognize certain effects associated with his peripheral vascular disease.  However, neither the Veteran, nor the appellant, is competent to provide a nexus opinion as this involves complex medical determinations aided by objective medical testing.  As such, the Board finds that the Veteran's and the appellant's lay statements as to a nexus opinion lack probative value and cannot sustain a grant of service connection.  On the other hand, the Board assigns a much higher probative value to the VA examiners' opinions because they were provided by highly trained medical professionals; they reviewed the entire record, and provided a detailed explanation and rationale for their findings.     

In short, the Board finds that the preponderance of the evidence is against the claim for service connection.  As such, the benefit of a reasonable doubt doctrine is not applicable, and the claim for service connection must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.             
      
Service connection for a Dental condition, for purposes of dental treatment

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381 (2013).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.

In the present case, there is no evidence that the Veteran has experienced a dental trauma.  Furthermore, during the travel board hearing, the Veteran stated that he did not want compensation for his teeth, but that he wanted treatment.  See HT, p. 19.  Therefore, the only compensation available to the Veteran if service connection were to be granted would be outpatient dental treatment.  Since the Veteran died in April 2013, the claim is moot.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  The issue is dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).



ORDER

Service connection for peripheral arterial disease, claimed as a bilateral leg disorder, to include as secondary to diabetes mellitus, is denied.

Service connection for DM, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a dental condition, for purposes of dental treatment, is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


